PER CURIAM.
Appellant-plaintiff, Beatrice E. Buoni, appeals final judgment entered in favor of the appellees-defendants, Orlando Federal Savings & Loan Association, et al., in an action for damages for non-payment of a savings certificate of deposit.
Upon consideration of the record and briefs, we are of the opinion the trial court erred in entering final judgment granting a motion for involuntary dismissal of plaintiff’s complaint at the time plaintiff concluded presentation of her evidence, as plaintiff had established by facts a prima facie case. Accordingly, the final judgment and order taxing costs is reversed and the cause remanded for further proceedings.
Reversed and remanded.
WALDEN, C. J., and CROSS and MA-GER, JJ., concur.